Citation Nr: 0828313	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1979 
to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Jurisdiction is currently with the RO 
in Atlanta, Georgia.  

In October 2003, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In March 2005, the Board remanded this matter to the RO via 
the Appeals Management Center in Washington DC. to assist the 
veteran in obtaining additional evidence and to provide a VA 
examination.  The requested actions completed, the matter was 
properly returned to the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In an August 2006 decision, the Board denied entitlement to 
service connection for a respiratory disorder.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2008, the veteran and 
the VA Office of General Counsel filed a joint motion, 
requesting that the Court vacate the Board's August 2006 
decision as to the issue of entitlement to service connection 
for a respiratory disorder, and remand that issue to the 
Board.  By Order dated in April 2008, the Court granted the 
parties' joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Additional VA examination is necessary in order to determine 
whether the veteran has a current respiratory disorder that 
was incurred in or aggravated by service.  The veteran should 
also be provided with VCAA notice as to how VA assigns 
disability ratings and effective dates; consistent with 
Court's clarification in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) 

The veteran has contended that he suffers from a respiratory 
disorder that was caused by exposure to chemicals used with 
hydraulic systems during his service as a torpedoman.  
Hearing transcript at 4.  In March 2005, the Board remanded 
the matter to afford the veteran a respiratory examination 
and to obtain a medical opinion as to the nature, extent, and 
etiology of any respiratory disorder.  The Board asked that 
the examiner include in his or her opinion whether any 
respiratory disorder suffered by the veteran was 
etiologically related to exposure to chemicals during 
service.  

VA afforded the veteran a respiratory examination in November 
2005.  The examiner provided an opinion regarding the 
etiology of the veteran's restrictive lung disease, stating 
in pertinent part, "since there are no known pulmonary 
effects of chronic sublethal exposures to hydraulic fluid it 
is at least likely as not that this impairment is 
etiologically related to his period of service."  

This opinion is internally contradictory.  The examiner 
opined that the veteran's respiratory disorder was connected 
to his service but gave as a rationale that there was no 
known pulmonary effects of sublethal exposure to hydraulic 
fluid and pulmonary disease.  Thus, the rationale provided 
does not support the opinion rendered.  

On remand, the veteran must be afforded another VA 
respiratory examination and another opinion rendered as to 
the etiology of his respiratory disorder.  As a matter of 
completeness and in order to assist the examiner, the history 
provided in the March 2005 Remand is restated in the 
following paragraphs.  

Service medical records show that the veteran was treated on 
several occasions for upper respiratory infections, but in 
September 1983 presented with symptoms including a persistent 
cough and chest pain on deep inspiration, at which time his 
symptoms were considered to possibly represent bronchitis.  
In an undated occupational health survey, the veteran 
reported working with hydraulic fluid involving a petroleum 
base.

VA treatment records show that the veteran was treated in 
1996 and thereafter for respiratory disorders including 
reactive airway disease and asthma.  Pulmonary function 
testing in January 2004 revealed moderate restrictive 
impairment with no indication of airflow limitation; his 
obesity was considered as a possible contributory factor to 
the identified restriction.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA notice 
with regard to how VA assigns disability 
ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
respiratory examination to determine the 
nature, extent and etiology of any 
respiratory disorder.  All indicated 
studies should be performed and all 
findings and diagnoses should be reported 
in detail.  With respect to each 
respiratory disorder identified, the 
examiner is asked to provide an opinion 
either 

(a)  that it is at least as likely as not 
(a 50 percent or greater probability) that 
the respiratory disorder is etiologically 
related to the veteran's period of service, 
to include to any exposure to chemicals 
experienced therein.  

or

(b)  that it is less likely than not (less 
than a 50 percent probability) that the 
respiratory disorder is etiologically 
related to the veteran's period of service, 
to include to any exposure to chemicals 
experienced therein.  

The rationale for all opinions expressed 
should be provided.  In particular, the 
rationale must support whatever opinion is 
rendered; the examiner is asked to consider 
the wording of his or her opinion so that 
the conclusion is consistent with the 
rationale.  

The claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in connection with 
the examination.  The report is to reflect 
that a review of the claims file was made.  

3.  The RO/AMC must ensure that the opinion 
rendered by the examiner is consistent with 
the rationale provided by the examiner for 
the opinion.  If this is not so, the report 
should be returned to the examiner for 
clarification.  

4.  Then, readjudicate the issue on appeal 
with consideration of all evidence 
associated with the claims file since the 
AMC issued the January 2006 supplemental 
statement of the case.  If the benefit 
sought is not granted, furnish the veteran 
and his representative a supplemental 
statement of the case and return the matter 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




